Citation Nr: 1758687	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and psychosis.

2. Entitlement to service connection for anemia.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for gout.

5. Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1975 to June 1979.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, MS. 

In October 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is of record.

By way of background, the RO denied entitlement to service connection for PTSD, gout, hypertension, and anemia in the June 2010 rating decision. The Veteran filed a Notice of Disagreement as to all issues in September 2010, and was issued a Statement of the Case in October 2013. The RO also denied entitlement to service connection for asbestosis in a May 2015 rating decision. The Veteran filed a Notice of Disagreement in May 2015, and was issued a Statement of the Case in March 2016. The Veteran timely perfected an appeal as to both rating decisions.

The Board also notes that the Veteran filed a Notice of Disagreement in October 2017 in connection with a claim for an increased rating for post-traumatic syndrome, with migraine headaches. As the RO is currently adjudicating the aforementioned claim, the Board will decline to take jurisdiction thereof.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for PTSD has been expanded as noted on the title page of this decision consistent with Clemons.

Additionally, the Board notes that the Veteran filed an Appointment of Veteran's Service Organization (VA Form 21-22) in May 2017. The form seems to contain a discrepancy in the field which reflects the name of the Veteran's Service Organization (VSO). While the aforementioned field reads "Veterans of Foreign Wars of the United States", the remainder of the form seems to reflect the Veteran's true intent to elect Disabled American Veterans as his VSO, including handwritten items. Therefore, the Board will construe the document in favor of changing the Veteran's representative to Disabled American Veterans. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A. PTSD

As noted above, in Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims, and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms." Clemons, 23 Vet. App. at 6-7.

Such is the case here. While the Veteran does not have a diagnosis of PTSD, the record in this claim reflects findings of a depressive disorder and psychosis. Further adjudication is thus needed, in view of the Clemons guidance.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Therefore, the Veteran should be scheduled for a new VA psychiatric examination in order to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability-to include those psychiatric diagnoses given during the course of the appeal-is related to an in-service event or is otherwise attributable to the Veteran's active military service.

B. Gout

During the October 2016 Board hearing, the Veteran reported that he began receiving SSA disability benefits in 2012 as a result of his gout. The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained. SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim). 

The Board finds that there are SSA records may potentially contain statements and medical records regarding the history and symptomatology to help decide the claim or issue on appeal. Therefore, the Board finds that a remand for SSA records is necessary.

Additionally, the record in this case indicates that the veteran has a current diagnosis of gout, as well as VA treatment records including treatment for gout. At the October 2016 Board hearing, the Veteran testified that he believed his gout was caused by his service. Thus far, no examination or opinion has been provided on this issue. Thus, a remand seeking such an examination and opinion is necessary. See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

C. Hypertension

The record in this case indicates that the veteran has a current diagnosis of hypertension. At the October 2016 Board hearing, the Veteran testified that he believed his hypertension was a result of PTSD. While the Veteran does not have a current diagnosis for PTSD, the Board notes that the Veteran is service connected for a "post-traumatic syndrome". Accordingly, construing the claim in the light most favorable to the Veteran, on remand an opinion is necessary to determine whether service connection should be granted secondary to any acquired psychiatric disorder, including the service connected "post-traumatic syndrome". Additionally, an inquiry should be made as to service connection on a direct basis, to determine whether the Veteran's current claimed hypertension is directly related to his service. 

D. Asbestosis

The record in this case indicates that the veteran has a current diagnosis of bilateral asbestos-related lung disease. The Veteran contends that he was exposed to asbestos on base in Ft. Hood, Texas, as well as in aircrafts travelling to and from Germany. Thus far, no examination or opinion has been provided on this issue. Thus, a remand seeking such an examination and opinion is necessary. See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

E. Anemia

The record also indicates that the Veteran is anemic. The Veteran's Jackson VAMC treatment reports note that the Veteran indicated that he had been anemic all of his life. In this case, the record is void of an entrance examination. Resolving the benefit of the doubt in the Veteran's favor and for the purposes of adjudicating this claim, the Board will assume that an examination was conducted prior to enlistment, but was not associated with the claims file. As such, the presumption of soundness attaches and to rebut the presumption of soundness there must be clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation. See 38 U.S.C. § 1111.

Thus, upon remand, the Board seeks an opinion as to the etiology of the Veteran's anemia, specifically addressing the question of whether the Veteran's anemia clearly and unmistakably preexisted service and, if so, whether the preexisting anemia was clearly and unmistakably not aggravated by the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record any outstanding (updated to the present) clinical records of VA evaluations and treatment the Veteran has received for psychiatric disability. The AOJ should review the records received, and arrange for any further development suggested by the information therein.

2. Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision. All efforts to obtain these records must be documented. 

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3. The AOJ should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of her psychiatric disability. The entire record must be reviewed in conjunction with the examination. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

a.)	Please identify (by diagnosis) each psychiatric disability entity found, other than "post-traumatic syndrome". If no psychiatric disability is diagnosed, reconcile such finding with the fact that the Veteran has VA psychiatric treatment and has been assigned various psychiatric diagnoses. 

b.)	If PTSD is diagnosed, the examiner must identify the stressor event and symptoms which support such diagnosis, and indicate whether PTSD is at least as likely as not (a 50% or greater probability) related to the stressor. If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met. 

c.)  For any other psychiatric disability diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) directly related to the Veteran's active service or was caused or aggravated by his service-connected disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.

4. Schedule the Veteran for a VA examination conducted by a medical professional familiar with the diagnosis and treatment of gout. Access to Virtual records and a copy of this REMAND must be made available to the VA examiner for review in conjunction with the examination. 

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's gout had its onset in service or is related to an injury or disease incurred in service.

5. Schedule the Veteran for a VA examination conducted by a medical professional familiar with the diagnosis and treatment of hypertension. Access to Virtual records and a copy of this REMAND must be made available to the VA examiner for review in conjunction with the examination.

The examiner should provide the following opinions:

a.) Whether it is at least as likely as not (50% or greater probability) that the Veteran's hypertension had its onset in service or is related to an injury or disease incurred in service.

b.) Whether it is at least as likely as not (50% or greater probability) that the Veteran's hypertension was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by any acquired psychiatric disorder, including the service connected "post-traumatic syndrome".

6. Schedule the Veteran for a VA examination conducted by a medical professional familiar with the diagnosis and treatment of respiratory disorders. Access to Virtual records and a copy of this REMAND must be made available to the VA examiner for review in conjunction with the examination.


The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's bilateral asbestos-related lung disease had its onset in service or is etiologically related to service.

7. Schedule the Veteran for a VA examination conducted by a medical professional familiar with the diagnosis and treatment of anemia. Access to Virtual records and a copy of this REMAND must be made available to the VA examiner for review in conjunction with the examination.

The examiner should provide an opinion as to whether the Veteran's anemia clearly and unmistakably (obviously or manifestly) existed prior to entrance into service?

If it is the VA examiner's opinion that anemia clearly and unmistakably preexisted service, was the preexisting anemia clearly and unmistakably (obviously or manifestly) not aggravated (not permanently worsened beyond the natural progression) during active service?

If the VA examiner concludes that there is no clear and unmistakable evidence that the Veteran's anemia existed prior to service and was not aggravated by service, the VA examiner should then provide the following opinion: 

Is it at least as likely as not (50% or greater probability) that anemia is related to or the result of the Veteran's service?

Provide a complete rationale/explanation for each opinion provided.

8. After the development has been completed, adjudicate the claims on appeal. If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




